ON MOTION

ORDER

GAJARSA, Circuit Judge.
International Rectifier Corporation moves without opposition to withdraw its motion to dismiss these appeals. IXYS Corporation moves to voluntarily dismiss its appeal, 03-1090. Samsung Electronics Co. Ltd. et al. move without opposition for an extension of time, until March 4, 2003, to file an opening brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to withdraw the motion to dismiss is granted.
(2) IXYS’s motion to voluntarily dismiss its appeal is granted. Appeal 03-1090 is dismissed.
(3) The motion for an extension of time is granted. Samsung’s brief is due March 4, 2003.
(4) The revised official caption in 03-1046 is reflected above.